DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boctor et al. (US 2005/0267368 A1) in view of Filiberti et al. (US 2011/0080990 A1).

Regarding claim 2, Boctor et al. (‘368) in view of Filiberti et al. (990) teach the therapy planning method according to claim 1, further including: delineating the target in the initial elasticity image to segment the initial elasticity image; delineating the target in the additional elasticity images to segment the additional elasticity images; comparing the segmentation of the initial elasticity image against the segmentations of the additional elasticity images (see Boctor et al. [0027], [0029]-[0037], [0042], [0046]-[0054], [0059]; and Filiberti et al. [0049]-[0053], [0067], [0087]).
Regarding claim 3, Boctor et al. (‘368) in view of Filiberti et al. (990) teach the therapy planning method according to claim 1, further including: updating planning target volume (PTV) margins of the treatment plan based on the comparison, the updated PTV margins employed by one or more subsequent fractions of the treatment plan (see Boctor et al. [0027], [0029]-[0037], [0042], [0046]-[0054], [0059]; and Filiberti et al. [0049]-[0053], [0067], [0087]).
Regarding claim 4, Boctor et al. (‘368) in view of Filiberti et al. (990) teach the therapy planning method according to claim 1, further including: gating a therapy beam treating the target during 
Regarding claim 5, Boctor et al. (‘368) in view of Filiberti et al. (990) teach the therapy planning method according to claim 1, wherein the initial elasticity data and the additional elasticity data are generated by an ultrasound imaging modality, and wherein the initial elasticity data and the additional elasticity data include three-dimensional images of the target (see Boctor et al. [0027], [0029]-[0037], [0042], [0046]-[0054], [0059]; and Filiberti et al. [0049]-[0053], [0067], [0087]).
Regarding claim 6, Boctor et al. (‘368) in view of Filiberti et al. (990) teach the therapy planning method according to claim 1, wherein the initial elasticity data and the additional elasticity data are generated from spatially encoded data generated by a sensing device, the sensing device moved by a sensor-positioning device during acquisition of the spatially encoded data (see Boctor et al. [0027], [0029]-[0037], [0042], [0046]-[0054], [0059]; and Filiberti et al. [0049]-[0053], [0067], [0087]).
Regarding claim 7, Boctor et al. (‘368) in view of Filiberti et al. (990) teach the therapy planning method according to claim 6, wherein the sensor-positioning device moves the sensing device during acquisition of the spatially encoded data to apply varying degrees of pressure on the target and surrounding normal tissue (see Boctor et al. [0027], [0029]-[0037], [0042], [0046]-[0054], [0059]; and Filiberti et al. [0049]-[0053], [0067], [0087]).
Regarding claim 8, Boctor et al. (‘368) in view of Filiberti et al. (990) teach at least one processor programmed to perform the therapy planning method according to claim 1. (see Boctor et al. [0027], [0029]-[0037], [0042], [0046]-[0054], [0059]; and Filiberti et al. [0049]-[0053], [0067], [0087]).
Regarding claim 9, Boctor et al. (‘368) in view of Filiberti et al. (990) teach a non-transitory computer readable medium carrying software which controls at least one processor to perform the therapy planning method according to claim 1 (see Boctor et al. [0027], [0029]-[0037], [0042], [0046]-[0054], [0059]; and Filiberti et al. [0049]-[0053], [0067], [0087]).
Response to Arguments
Applicant's arguments filed 11/17/2021 have been fully considered but they are not persuasive: In claim 1, the newly added limitation: “the fraction specifying beam directions and energies for treating the target” is not required to be explicitly taught by the prior art in order to meet all of the limitations of the claim. The method claim does not recite a step of executing a fraction that would be limited by the newly added phrase. Furthermore, the limitation “controlling execution of the fraction” follows subsequently to the limitation “the fraction specifying beam directions and energies for treating the target” and is not limited by said limitation. Furthermore, the method claim does not require the method step of “controlling execution of the fraction” because the claim recites “at least one of…” 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK REMALY whose telephone number is (571)270-1491.  The examiner can normally be reached on Mon - Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MARK D REMALY/Primary Examiner, Art Unit 3793